              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 JAMES WARNER, II, GARNET
 WARNER, and JAMES WARNER, III,

                        Plaintiffs,                Case No. 18-CV-730-JPS

 v.

 ST. JOHN’S NORTHWESTERN                                         ORDER
 MILITARY ACADEMY INC., ALEX
 FORSTROM, JOHN FORSTROM, and
 ABC INSURANCE COMPANY,

                        Defendants.


1.    INTRODUCTION

      This case involves allegations of sexual assault involving two

adolescent boys attending a summer camp at St. John’s Northwestern

Military Academy (“St. John’s”) in Delafield, Wisconsin. The plaintiffs are

James Warner, III (“Warner”) and his parents, James Warner II and Garnet

Warner (collectively, “Warner’s parents”). They allege that defendant Alex

Forstrom (“Forstrom”) sexually assaulted Warner in the summer of 2012 in

a dorm room at St. John’s while both were cadets at the school’s summer

camp. At the time of the alleged assault, Warner was twelve years old and

Forstrom was fifteen.

      Warner brings a federal claim against St. John’s under Title IX of the

Education Amendments of 1972, 20 U.S.C. § 1681 et seq. (“Title IX”), and

state law claims for negligence and false imprisonment. He also brings state

law claims against Forstrom for battery, assault, and intentional infliction

of emotional distress, and against Forstrom’s father, John Forstom, for
negligence. Warner’s parents bring state law claims against St. John’s for

fraudulent and negligent misrepresentation.

       St. John’s moved to dismiss the claims brought against it pursuant to

the doctrine of forum non conveniens, arguing that the forum-selection clause

in the Enrollment Agreement governing Warner’s attendance at the camp

mandates that the claims in this case be litigated in the circuit court of

Waukesha County, Wisconsin. (Docket #19). Forstom and his father moved

to dismiss Warner’s claims against them for lack of subject matter

jurisdiction. (Docket #24).1 Both motions are now fully briefed and ripe for

adjudication.

       For the reasons explained below, St. John’s motion to dismiss for

forum non conveniens will be granted, meaning that all claims against St.

John’s, including the only federal claim in this case, will be dismissed. In

light of that dismissal, the Court will grant the Forstroms’ motion to dismiss

to the extent it implores the Court to decline to exercise its supplemental

jurisdiction over the remaining claims against them, all of which arise

under Wisconsin law. The entire action, then, will be dismissed without




       1 The Forstroms’ motion to dismiss is based on a lack of diversity under 28
U.S.C. § 1332. (Docket #24). They argue that the state law claims against them
cannot be supported by diversity jurisdiction, as alleged in the complaint, because
at the time this lawsuit was filed, the plaintiffs and the Forstrom defendants were
all citizens of Florida. Id. In response, the plaintiffs concede that diversity is
lacking, but ask that the Court exercise supplemental jurisdiction over the
plaintiffs’ state law claims under 28 U.S.C. § 1367 because all of the claims in this
case arose from the same nucleus of operative fact. (Docket #27). In their reply, the
Forstroms argue that supplemental jurisdiction is not proper, but even if it were,
the Court should decline to exercise supplemental jurisdiction over the state law
claims pending against them if the Court grants St. John’s motion and dismisses
the only federal claim in this case. (Docket #29 at 8).



                                   Page 2 of 16
prejudice, leaving the plaintiffs free to re-file the case in Waukesha County

if they so desire.2

2.     BACKGROUND

       St. John’s is an all-male boarding school in Delafield, Wisconsin.

Every summer, St. John’s operates a five-week summer camp for boys

entering seventh through twelfth grades.

       In June 2012, James and Garnet Warner decided to enroll their son

James in summer camp at St. John’s. Warner’s parents entered into an

Enrollment Agreement with St. John’s (the “Enrollment Agreement”) that

contained, among other provisions, a waiver of certain claims that Warner

or his parents might accrue stemming from Warner’s time at St. John’s, a

choice-of-law provision selecting Wisconsin law, and a forum-selection

clause selecting the circuit court of Waukesha County, Wisconsin for

resolution of any litigation arising from the agreement or Warner’s

enrollment at St. John’s. (Docket #21 at 2).3 The forum-selection clause is the

only provision of the agreement that appears in all capital letters, and it

reads, in full, as follows:

       ANY LITIGATION ARISING OUT OF THIS CONTRACT
       AND/OR THE ENROLLMENT OF MY (OUR) SON/WARD
       AT THE ACADEMY, INCLUDING ANY PERSONAL
       INJURY OR OTHER TORT ACTION, SHALL BE SUBJECT
       TO THE EXCLUSIVE JURISDICTION AND VENUE IN THE
       CIRCUIT   COURT    FOR    WAUKESHA    COUNTY,
       WISCONSIN.

Id.


       In light of the Court’s dismissal of this action, the plaintiffs’ motion to
       2

compel discovery responses, (Docket #32), will be denied as moot.
       3The Court may look to facts outside the complaint in determining whether
to enforce a forum-selection clause. See Deb v. SIRVA, Inc., 832 F.3d 800, 809 (7th
Cir. 2016).


                                  Page 3 of 16
       The Enrollment Agreement is signed by both of Warner’s parents,

but not Warner himself. Id.

       As to his substantive claims, Warner alleges that on the night of July

30, 2012, Forstrom, who shared a room with Warner despite a school policy

that disfavored rooming cadets of different ages together, confronted

Warner and asked him if he “know what a rapist was.” (Docket #1 at 8).

Warner responded that he didn’t and Forstrom “violently threw [Warner]

against a dorm room wall and whispered into his ear ‘this is what robbers

and rapists do.’” Id. Forstrom then pushed Warner onto a bed in the room

and sexually assaulted him. Id. A campus security officer conducting a

regularly-scheduled bed check saw the assault in progress and stepped in,

demanding an explanation. Forstrom claimed he was teaching Warner

“pressure points.” Id.

       On May 10, 2018, some six years later, Warner and his parents filed

this lawsuit.

3.     ANALYSIS

       The doctrine of forum non conveniens permits a court, in its discretion,

to dismiss an action over which it has proper jurisdiction when there is an

adequate alternative forum in which the case may be more conveniently

heard. Kamel v. Hill–Rom Co., Inc., 108 F.3d 799, 802 (7th Cir. 1997). A forum

non conveniens analysis typically requires the court to evaluate and weigh

the private interests of the litigants and the public interests of the forum to

determine whether litigating the case in the alternative forum would serve

the convenience of parties and witnesses and otherwise promote the

interests of justice. See id.; see also Atl. Marine Const. Co. v. U.S. Dist. Court for

W. Dist. of Texas, 571 U.S. 49, 62–63 (2013).




                                    Page 4 of 16
       The forum non conveniens analysis changes, however, when the

parties’ contract contains a valid forum-selection clause, because the clause

represents the parties’ agreement as to the proper forum and thus its

enforcement “protects [the parties’] legitimate expectations and furthers

vital interests of the justice system.” Atl. Marine Const. Co., 571 U.S. at 63

(quotation omitted). Importantly, under those circumstances, the plaintiff’s

choice of forum merits no weight. Instead, “as the party defying the forum-

selection clause, the plaintiff bears the burden of establishing that transfer

to the forum for which the parties bargained is unwarranted.” Id. Further,

the court must not consider arguments about the parties’ private interests,

and instead must deem those interests to weigh entirely in favor of the

preselected forum. Id. at 64. Therefore, the court may only consider

arguments about the public interest, which may include factors such as the

administrative difficulties flowing from court congestion, local interest in

having localized controversies decided at home, and the interest in having

a trial in a forum that is at home with the law. Id. at 62 n.6. And because

public interest factors will “rarely defeat” a forum non conveniens motion,

“the practical result is that forum-selection clauses should control except in

unusual cases.” Id. at 64.

       Warner raises three objections to the presumption that the forum-

selection clause controls the location of this suit (only one of which arguably

touches on public interest factors): (1) the clause cannot bind Warner, a non-

signatory to the Enrollment Agreement, so his claims must remain here; (2)

the forum-selection clause is ambiguous and should therefore be construed

against St. John’s; and (3) the Enrollment Agreement is void under

Wisconsin law because it violates public policy and therefore its forum-

selection clause is unenforceable. Each argument will be addressed in turn,


                                 Page 5 of 16
after the Court addresses the threshold question of which law to apply for

its analysis.

       3.1      Choice of Law

       Before turning to the parties’ arguments regarding the Enrollment

Agreement’s forum-selection clause, the Court must first determine what

law governs the question of the clause’s enforcement. Warner says it must

be Wisconsin law, because the Enrollment Agreement contains a Wisconsin

choice-of-law provision. See (Docket #21 at 2). In support of his position,

Warner cites Jackson v. Payday Financial, LLC, 764 F.3d 765 (7th Cir. 2014),

which holds that a district court sitting in diversity jurisdiction should use

the law that governs the rest of the contract to determine the validity of the

contract’s forum-selection clause. St. John’s does not specifically address

choice-of-law but relies primarily on federal law in its briefing.

       Warner does not explain why Jackson would apply to a non-diversity

case such as this one, especially in light of Bonny v. Society of Lloyd’s, 3 F.3d

156, 160 (7th Cir. 1993), a federal-question jurisdiction case in which the

Seventh Circuit applied federal law to determine the validity of the forum-

selection clause in the contract, even though the contract also contained a

choice-of-law provision. See Jackson, 764 F.3d at 776 (acknowledging that the

Bonny court applied federal law for determining the validity of a forum-

selection clause).

       Moreover, the reason behind the Jackson court’s decision to use the

law designated by the contract’s choice-of-law provision (instead of federal

common law) does not necessarily apply here. The Jackson court observed

that in a diversity case, wherein the court applies state law to determine

substantive issues, the simplest way to resolve the procedural issue of

enforceability of a forum-selection clause is by applying the law of the


                                  Page 6 of 16
jurisdiction whose rules will govern the rest of the dispute. This approach

avoids “‘making the court apply two different bodies of law in the same

case.’” Id. at 775 (quoting Abbott Labs. v. Takeda Pharm. Co., 476 F.3d 421 (7th

Cir. 2007)). In a diversity case, that will result in the court using the

substantive law of the state in which the district court sits, or the law

designated by the relevant contract. But in a federal question case, the

substantive law that governs the resolution of the federal claim is federal

law. Therefore, in a federal question case like this one, using the law

designated    by    the    contract—Wisconsin      law—to     determine     the

enforceability of the forum-selection clause would result in exactly what the

Seventh Circuit sought to avoid in Jackson: application of one jurisdiction’s

law to substantive issues and another jurisdiction’s law to procedural issues

in the same case.

       Under federal law, a forum-selection clause is presumed to be valid,

and to overcome this presumption, the opposing party must show that the

clause is “unreasonable under the circumstances.” Bonny, 3 F.3d at 160.

Courts construe this exception narrowly. Id. A clause is unreasonable under

the circumstances if its incorporation into a contract was the result of fraud,

undue influence, or overwhelming bargaining power, if the selected forum

is so gravely inconvenient that the opposing party will be deprived of its

day in court, or if enforcement of the clause contravenes a strong public

policy of the forum. Id.

       Forum-selection clauses are also presumptively valid in Wisconsin,

but the analysis Wisconsin courts use to determine if the presumption is

rebutted is slightly different. In Wisconsin, a contract’s forum-selection

clause will be enforced unless “there is a quantum of procedural

unconscionability plus a quantum of substantive unconscionability.”


                                 Page 7 of 16
Pietroske, Inc. v. Globalcom, Inc., 685 N.W.2d 884, 886 (Wis. Ct. App. 2004).

The Pietroske court further explained this analysis:

       Procedural unconscionability relates to factors bearing on the
       meeting of the minds of the contracting parties; substantive
       unconscionability pertains to the reasonableness of the
       contract terms themselves. The balance tips in favor of
       unconscionability when there is a certain quantum of
       procedural plus a certain quantum of substantive
       unconscionability. The balancing of procedural and
       substantive unconscionability requires courts to consider
       each questionable forum-selection clause on a case-by-case
       basis and precludes the development of a bright-line rule.

Pietroske, 685 N.W.2d at 887 (internal quotation omitted).

       The Warners, whose burden it is to overcome the presumption that

the forum-selection clause is valid and enforceable, do not couch their

arguments in terms of the tests outlined above. Instead, their arguments

generally center on contract construction principles under Wisconsin law.

       Ultimately, the distinction between the jurisdictions’ laws on this

issue is without a difference, because the forum-selection clause is

enforceable under either federal common law or Wisconsin law. The

plaintiffs have not shown that the clause is unreasonable or unconscionable,

and their arguments addressing construction of the contract terms are not

sufficient to overcome the presumption that the parties intended to select

Waukesha County Circuit Court as the exclusive venue for this litigation.

       3.2    The Forum Selection Clause is Enforceable Against Warner

       Warner first argues that his Title IX claim against St. John’s is not

subject to the Enrollment Agreement’s forum-selection clause because he is

not a party to the Enrollment Agreement. Warner’s parents and St. John’s

are signatories to the agreement, but Warner himself did not sign it.




                                Page 8 of 16
       Federal common law provides that in order “to bind a non-party to

a forum selection clause, the party must be ‘closely related’ to the dispute

such that it becomes ‘foreseeable’ that it will be bound.” Hugel v. Corp. of

Lloyd's, 999 F.2d 206, 209 (7th Cir. 1993) (quotation omitted). A third-party

beneficiary of a contract “would, by definition, satisfy the ‘closely related’

and ‘foreseeability’ requirements, . . . [but] third-party beneficiary status is

not required” to bind a non-party. Id. at 210 n.7. An intended third-party

beneficiary “is one who, although not a party to the contract, is intended by

the contracting parties to benefit from the contract.” United Logistics, Inc. v.

Catellus Dev. Corp., 319 F.3d 921, 930 (7th Cir. 2003).

       Warner is undoubtedly “closely related” to the Enrollment

Agreement and the dispute that has arisen from it; indeed, he is the subject

of the Enrollment Agreement and its intended beneficiary. There would be

no purpose for the Enrollment Agreement without him. The agreement

expressly states the Warner parents’ “permission” that Warner “attend St.

John’s Northwestern Academic Program.” (Docket #21 at 2). The parents

“agree[d] to bind” their son to St. John’s rules, regulations, and policies. Id.

The parents agreed that they understood that Warner’s “development at

the Academy is dependent on a number of factors, including primarily his

acceptance of and commitment to the Academy’s academic curriculum and

military structure and discipline.” Id. Moreover, the claims in this case

would not have arisen but for Warner’s enrollment at St. John’s. Therefore,

it is indisputable that Warner is so closely related to the Enrollment

Agreement that it was foreseeable that he would be bound by it.

       This analysis is consistent with decisions from other federal district

courts faced with questions about the enforcement of forum-selection

clauses in cases involving claims by children whose parents executed the


                                 Page 9 of 16
contract containing the clause. See, e.g., Dillon v. Ski Shawnee, Inc., No.

CIV.A. 13-7155 JAP, 2014 WL 3900877, at *2 (D.N.J. Aug. 11, 2014) (parent

can bind a minor child to a forum-selection clause contained in the terms

associated with a ski lift ticket that the parent purchased for the child);

Vega–Perez v. Carnival Cruise Lines, 361 F. Supp. 2d 1 (D.P.R. 2005) (enforcing

forum-selection clause contained in cruise ship passage contract executed

by minor’s mother); cf. Burns v. Wilderness Ventures, Inc., No. 12 C 4188, 2012

WL 3779069, at *3 (N.D. Ill. Aug. 30, 2012) (enforcing forum-selection clause

in camp contract signed by camper, who died at the camp, and her mother,

in an action brought by the camper’s father, who did not sign the contract).

       The result is the same under Wisconsin law. Although the parties

did not cite, and the Court has not independently located, any Wisconsin

cases dealing with the enforcement of a forum-selection clause against a

non-party (or, more specifically, a non-party child of the signatories),

Wisconsin’s case law regarding related issues of contract provides a helpful

roadmap. Under Wisconsin law, a minor does not have legal capacity to

contract. Withers v. Tucker, 145 N.W.2d 665, 667 (Wis. 1966). In light of this,

Wisconsin courts have recognized that parents may bind their children to a

contract when, for example, the contract is executed on the child’s behalf.

See Fire Ins. Exch. v. Cincinnati Ins. Co., 610 N.W.2d 98, 102, 107 (Wis. Ct.

App. 2000) (In the context of a release signed by a parent on behalf of her

child “in exchange for the opportunity for [the child] to participate in [a]

volunteer program,” the court acknowledged that “there may be occasions

where a parent can waive the claim of a child[.]”). Importantly, the Fire

Insurance Exchange court assumed that a parent’s signature on a contract

regarding her son was sufficient to bind her son; the only question was




                                Page 10 of 16
whether a parent could sign an exculpatory contract on behalf of her son to

waive his rights on his behalf. Id. at 107–08.

       Further, Wisconsin law also recognizes that non-parties to a contract

may enforce the contract if it was made specifically for his or her benefit.

Goossen v. Estate of Standaert, 525 N.W.2d 314, 319 (Wis. Ct. App. 1994). As

explained above, the clear and unambiguous terms of the Enrollment

Agreement demonstrate that Warner was its intended beneficiary. The

principle of mutuality demands that because Warner can enforce the

provisions of the agreement, including the forum-selection clause, against

St. John’s, St. John’s can enforce the clause against him. See United Airlines,

Inc. v. Zaman, 152 F. Supp. 3d 1041, 1054 (N.D. Ill. 2015) (“Mutuality is the

principle that if a signatory can enforce the forum selection clause against a

non-signatory, then the non-signatory should be allowed to do the same.”).

Although published Wisconsin cases are, in this Court’s research, bereft of

consideration of the mutuality principle as applied to forum-selection

questions, this Court is confident that Wisconsin courts would apply this

doctrine of contract if confronted with the question.

       3.2    The Forum-Selection Clause is Not Ambiguous

       Plaintiffs next argue that the forum-selection clause is ambiguous

because it does not state whether it applies to claims brought by Warner, or

claims brought by Warner’s parents, or both. This ambiguity, the plaintiffs

say, must be construed against the drafter, St. John’s.

       This argument is meritless. The forum-selection clause in the

Enrollment Agreement unambiguously applies to “any litigation arising

out of this contract and/or the enrollment of my (our) son/ward at the

Academy, including any personal injury or other tort action[.]” (Docket #21

at 2) (italics supplied). The parties certainly contemplated that Warner


                                Page 11 of 16
might have his own claims against St. John’s, distinct from his parents’

potential claims; for example, the parties included language waiving any

claims that the parents or Warner may have against St. John’s resulting from

the use of motor vehicles or watercraft for transportation purposes. Id.

Having contemplated the possibility that Warner or his parents might

assert claims related to Warner’s enrollment, the parties could have limited

the scope of the forum-selection clause to certain persons’ claims, if they so

intended. They did not.

       The cases from other districts to which Warner cites do not suggest

a different result. See Nkemakolam v. St. John's Military Sch., 876 F. Supp. 2d

1240 (D. Kan. 2012); Bizilj v. St. John's Military Sch., No. 08-CV-2036-CM,

2008 WL 4394713 (D. Kan. Sept. 24, 2008). Both of those cases involved

claims brought by students of a military school in Kansas (also called St.

John’s, coincidentally) or parents of students. The forum-selection clause in

the enrollment agreement at that school, signed by the parents and not the

students, specifically limited application of the clause to the school and the

signatory parents. Nkemakolam, 876 F. Supp. 2d at 1243 (“Any

disagreements, disputes, or potential causes of action of any kind between

St. John’s Military School and the Parent/Guardian shall be submitted to

final and binding arbitration to be conducted according to the then-

applicable rules of the American Arbitration Association. Venue for the

arbitration shall be in Salina, Kansas.”); Bizilj, 2008 WL 4394713, at *1

(same).

       The forum-selection clause in this case is not limited to disputes

between parents and the school. It expressly applies to any litigation

stemming from Warner’s enrollment at St. John’s. All of the plaintiffs’

claims in this case, including Warner’s, undoubtedly relate to Warner’s


                                Page 12 of 16
enrollment at St. John’s and are therefore subject to the forum-selection

clause.

          3.3   Allegedly Exculpatory Provisions of the Enrollment
                Agreement Do Not Void the Forum-Selection Clause

          Finally, the plaintiffs argue that the entire Enrollment Agreement is

void under Wisconsin law because it contains exculpatory provisions

which seek to broadly release St. John’s from liability for torts. They

contend that these provisions make the Enrollment Agreement an

exculpatory contract that is void under Wisconsin law. See Yauger v. Skiing

Enters., Inc., 557 N.W.2d 60, 62 (Wis. 1996) (“Exculpatory contracts are not

favored by the law because they tend to allow conduct below the acceptable

standard of care.”). Because the whole agreement is void, they argue, the

forum-selection clause cannot be enforced.

          This Court need not decide whether the Enrollment Agreement is an

exculpatory contract because resolution of that question does not affect the

forum-selection analysis. The Seventh Circuit has described this procedural

issue succinctly:

          Appellants also spend a good deal of time trying to convince
          us that because the contracts themselves are void and
          unenforceable as against public policy—i.e., they set out a
          pyramid scheme—the forum selection clauses are also void.
          The logical conclusion of the argument would be that the
          [federal district court] would first have to determine whether
          the contracts were void before they could decide whether,
          based on the forum selection clauses, they should be
          considering the cases at all. An absurdity would arise if the
          [federal district court] determined the contracts were not void
          and that therefore, based on valid forum selection clauses, the
          cases should be sent to [the designated state court]—for what?
          A determination as to whether the contracts are void?




                                  Page 13 of 16
Muzumdar v. Wellness Int'l Network, Ltd., 438 F.3d 759, 762 (7th Cir. 2006).

Therefore, “the general rule is that forum selection clauses are enforceable

unless obtained by fraud, even when the underlying contracts in which

they are contained are void.” Stifel v. Lac Du Flambeau Band of Lake Superior

Chippewa Indians, No. 13-CV-372-WMC, 2014 WL 12489707, at *22 n.21

(W.D. Wis. May 16, 2014). Even if the plaintiffs are right that the Enrollment

Agreement is a void exculpatory contract, this Court’s forum selection

analysis stands.

       Moreover, even if the Court were to turn to Wisconsin law to address

this argument, another doctrine of Wisconsin contractual law would apply

to defeat the plaintiffs’ argument. That is, Wisconsin courts will strike void

provisions of a contract and enforce the remaining, valid, provisions if the

contract is divisible. Star Direct, Inc. v. Dal Pra, 767 N.W.2d 898, 902 (Wis.

2009) (Unenforceable provisions of a contract can be struck, and the

remaining provisions of the contract can be enforced, if the remaining

provisions are “divisible” and “enforceable on their own terms”).

       Here, the forum-selection clause is clearly divisible from the

Enrollment Agreement’s waiver provisions. The allegedly exculpatory

provisions are (1) the introductory paragraph which states that Warner’s

parents “knowingly assume all risks associated with activities” and (2) the

paragraph addressing transportation, which states that Warner and his

parents “release, waive, and relinquish any claims” that they may have

against St. John’s resulting from “the use of motor vehicles or watercraft for

transportation purposes.” (Docket #21 at 2). The forum-selection clause is

an entirely separate paragraph at the end of the agreement that does not

rely on, reference, or relate to the waiver provisions. Moreover, the

agreement contains a severability provision, stating that “[t]he provisions


                                Page 14 of 16
of this Contract are severable, and the unenforceability of one or more of its

provisions shall not affect the remaining provisions hereof.” Id.

       For all of these reasons, the allegedly exculpatory provisions of the

Enrollment Agreement are not grounds for declining to enforce the

agreement’s forum-selection clause.

5.     CONCLUSION

       The Warners have not provided a sufficient reason to overcome the

presumption that the forum-selection clause in the Enrollment Agreement

is valid and enforceable as to the claims brought in this action. Therefore,

the Court will grant St. John’s motion to dismiss for forum non conveniens

and dismiss the complaint as to St. John’s without prejudice.

       Next, the Court finds the best exercise of judicial discretion is to

decline to exercise supplemental jurisdiction over the remaining state law

claims against the Forstrom defendants. 28 U.S.C. § 1367(c)(3). As the

plaintiffs concede, all of the claims in this case arise from the same set of

operative facts. They should be tried together. Further, all but one claim

arises under Wisconsin law, and therefore the Wisconsin court preselected

by the parties as the proper forum for this case is well-equipped to decide

the legal issues these claims entail.

       Accordingly,

       IT IS ORDERED that St. John’s Northwestern Military Academy

Inc.’s motion to dismiss (Docket #19) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Alex Forstrom and John

Forstrom’s motion to dismiss (Docket #24) be and the same is hereby

GRANTED insofar as the Court declines to exercise supplemental

jurisdiction over the claims pending against them;




                                 Page 15 of 16
      IT IS FURTHER ORDERED that the plaintiffs’ motion to compel

discovery responses (Docket #32) be and the same is hereby DENIED as

moot; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 31st day of January, 2019.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                              Page 16 of 16
